Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 10 February 2022, has been entered and the Remarks therein, filed 08 August 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b) and 35 U.S.C. §102(a)(1)/(a)(2) as anticipated by Gordon et al., necessitated by Applicants’ amendment received 08 August 2022, specifically, amended claims 1, 2, 7 and 8. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1-10, 12-21, 23 and 24 are pending.
Claims 23 and 24 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, as determined in the Non-Final Office Action mailed 10 February 2022.
	Claims 1-10 and 12-21 are rejected.
	Claims 1, 2 and 20 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/044387, 07/28/17, which claims benefit of 62/368,851, 07/29/2016, and claims benefit of 62/375,345, 08/15/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-10 and 12-21 have the effective filing date of 29 July 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The objection to the drawings received 25 January 2019, cited in the Non-Final Office Action mailed 10 February 2022, is withdrawn in view of Applicants' amendment received 08 August 2022.
An amendment to the specification that remedies the discrepancy between the cited Figure numbers in the specification and the Figure numbering on the drawing was filed to overcome the objection to the drawings.
The drawings received on 25 January 2019 are accepted.

Claim Objections
	The objections to Claims 1-7, 9, 15-17 and 22, in the Non-Final Office Action mailed 10 February 2022, are withdrawn in view of Applicants' amendment received 08 August 2022, in which the cited claims were amended or canceled.

Claims 1, 2 and 20 are objected to because of the following informalities:

(1) Claim 1, line 3, recites: “…to identify classes or types of microorganisms…”, which should read: “…to identify one or more classes or types of microorganisms…”
[Compare to all other recitations of ‘classes or types of microorganisms’ in the claims.]
(2) Claim 1, lines 5-6, recites: “…;  identifying types of carbohydrate-metabolizing enzymes encoded in genomes of one or more of the classes or types of microorganisms…”, which should read: “…;  identifying types of carbohydrate-metabolizing enzymes encoded in the genomes of the one or more of the classes or types of microorganisms…”
(3) Claim 1, lines 7-8, recites: “…; selecting…microorganisms to foster or inhibit in growth or behavior…”, which should read: “…; selecting…microorganisms which foster or inhibit the growth or behavior…”
(4) Claim 8, line 8, recites: “…pectin, amylopectin, , dextran,…”, which should read: “…pectin, amylopectin, dextran,…”
(5) Claim 9, lines 3-4, recites:  “…antibiotics, neuromodulators, co-factors, anti-inflammatory compounds or combinations thereof”, which should read: “…antibiotics, neuromodulators, co-factors, anti-inflammatory compounds, or combinations thereof.”
(6) Claim 20 recites: “The method of claim 1, wherein the prebiotic composition comprises…”, which should read: “The method of claim 1, wherein the prebiotic composition further comprises…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claim 8 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 8 fails to comply with the written description requirement because it contains new matter.
	
Claim 8 recites: “…, wherein the prebiotic composition comprises…amylopectin, dextran, mutan, alternan, maltosyl-isomaltooligosaccharides (MIMOS),…”

However, there is no support in the original disclosure nor in the originally-filed claims for the prebiotic composition comprising dextran, mutan and/or alternan. The specification recites: “The prebiotic class also includes oligo and polyglucans derivative of either cellulose or bacterial exopolysaccharide (EPS) and include but are not limited to oligodextrans…” (originally-filed specification, pg. 2, line 34 thru pg. 3, lines 1-2). The terms ‘mutan’ and ‘alternan’ are not recited in the specification.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim, the claim may be amended to recite prebiotic components that are supported by the specification or the terms ‘dextran’, ‘mutan’ and ‘alternan’ may be deleted from the claim.

35 U.S.C. § 112(b)
The rejection of Claims 2, 13, 14, 17, 21 and 22 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 10 February 2022, is withdrawn in view of Applicants’ amendment received 08 August 2022, in which the cited claims were amended or canceled.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2-10 and 12-21 are dependent on claim 1, contain the limitations of claim 1 and, therefore, are rejected for the same reason.]

Claims 1-10 and 12-21 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 1, lines 7-8, recites: “…; selecting one or more classes or types of microorganisms to foster or inhibit in growth or behavior of selected bacteria…”

However, it is not clear what bacterial characteristics are encompassed by the term ‘behavior’ within the context of the claimed subject matter.
The specification does not recite the term ‘behavior’.
For the purpose of compact prosecution, the claim will be interpreted to refer to one or more classes or types of microorganisms which foster or inhibit selected bacteria in any manner, which includes growth.
Prior art will be applied according to this interpretation.

(2) Claim 1, lines 7-8, recites: “…; selecting one or more classes or types of microorganisms to foster or inhibit in growth or behavior of selected bacteria also present in the gut of the subject…”

However, it is not clear if the ‘selected bacteria also present in the gut’ are the same or different from the one or more classes or types of microorganisms (which, presumably, include bacteria) which are selected to foster or inhibit growth. It appears as though ‘bacteria also present in the gut’ are separate groups, classes or types of bacteria or microorganisms vs the initially-selected microorganisms.
For the purpose of compact prosecution, the claim will be interpreted to mean that the selected one or more classes or types of microorganisms can foster or inhibit bacteria within the selected classes or types or different microorganisms (including bacteria) which populate the gut of the subject.
Prior art will be applied according this interpretation.

(3) Claim 2, recites: “…wherein assaying comprises isolation of nucleic acids from the sample, sequencing nucleic acids from the sample, sequencing of the genomes in the sample,…”

However, it is not clear what the difference is between sequencing nucleic acids in the sample vs sequencing genomes in the sample, because the genome is composed genes/genetic material (i.e., nucleic acid/DNA). There is no description, definition or explanation in the specification which differentiates between sequencing nucleic acid and sequencing genomes.
For the purpose of compact prosecution, the limitations will be considered to be synonymous to each other.

Claims 1-10 and 12-21 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(4) Claim 1, lines 10-11, recites: “…; and making a prebiotic composition comprising oligosaccharides that increase metabolism in one or more classes or types of identified bacteria,…”
However, it is not clear which bacteria are the ‘identified bacteria’ in the claim. The ‘identifying’ step refers to identifying enzymes, not bacteria or microorganisms. The ‘assaying’ step recites identifying classes or types of microorganisms (i.e., not bacteria). It is not clear if the prebiotic composition is made to increase the metabolism of the initially-selected one or more classes or types of microorganisms or if the prebiotic composition is made to increase the metabolism of different classes or types of bacteria separate from the initially-selected microorganisms (which, presumably, include bacteria).
For the purpose of compact prosecution, the claim will be interpreted to mean that the prebiotic composition is made to increase the metabolism of any of the one or more classes or types of microorganisms or bacteria in the gut of the subject.
Prior art will be applied according to this interpretation.

(5) Claim 7 recites: “…, wherein increasing the metabolism of the one or more classes or types of identified bacteria increases growth, activity, or production of products by the one or more of the other classes or types of identified bacteria.
Claim 9 recites: “The method of claim 1, wherein the one or more of the classes or types of identified bacteria synthesizes one or more…”

However, it is not clear which classes or types of microorganisms and/or bacteria are subjected to an increase in metabolism or synthesize the compounds cited in claim 9. According to claim 1, it appears as though the classes or types of microorganisms which are selected are different from identified bacteria also present in the gut. However, according to claim 7, it appears as though this is not the case.
For the purpose of compact prosecution, the claim will be interpreted to mean that any of the classes or types of microorganisms (including identified bacteria) which populate the gut of the subject experience increased metabolism.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 16-21 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Gordon et al. (International Patent Application Publication No. WO 2015/003001 A1).
[Gordon et al. cited in the Non-Final Office Action mailed 10 February 2022.]
[This rejected cited in view of Applicant’s amendment.]

Gordon et al. addresses the limitations of claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 16, 17, 18, 19, 20 and 21.
Regarding claims 1 and 2, Gordon et al. discloses a method for identifying a candidate dietary supplement, the method comprising: (a) identifying one or more nucleic acids expressed by one or more bacterial strains of the same bacterial species when the bacterial strain is in the gut of a subject, wherein the one or more nucleic acids are differentially expressed when the subject consumes a first diet, compared to a reference diet, and wherein the nucleic acids encode enzymes that degrade, modify or create glycosidic bonds (pg. 2, para. [0006]). FIG. 9 depicts a heatmap of a top-down analysis of fecal microbiome RNA expression in mice receiving oscillating diets. After aligning reads to genes in the defined artificial human gut microbiome, raw counts were collapsed by the functional annotation (EC number) of the gene from which the corresponding reads originated. EC numbers specifying enzymatic reactions relevant to carbohydrate metabolism and/or transport are denoted by purple markers (Table 7). Table 7 shows the carbohydrate-metabolizing enzymes identified in the fecal metatranscriptome impacted by diet.(pg. 8, para. [0021]; and pg. 180, Table 7). In one embodiment, it is possible to indirectly determine at least one carbohydrate preferentially utilized by a Bacteroides species growing in vivo by identifying highly expressed and diet-responsive CAZymes (Carbohydrate-Active Enzymes) and/or PULs (polysaccharide utilization loci) expressed in vivo. Methods for identifying and quantifying nucleic acids expressed in vivo by an isolated bacterial species are described above, as are methods to determine if a CAZyme and/or PUL is diet-responsive (pg. 52, para. [0109] thru pg. 53, cont. para. [0109] [Claim 1- A method comprising: assaying a fecal, colon, stomach, or upper gastrointestinal sample from a subject to identify classes or types of microorganisms in the sample; identifying types of carbohydrate-metabolizing enzymes encoded in genomes of one or more of the classes or types of microorganisms in the sample; selecting one or more classes or types of microorganisms to foster or inhibit in growth or behavior of selected bacteria also present in the gut of the subject]).
The method further comprises: (b) defining in vitro growth of the one or more bacterial of the same bacterial species in a plurality of conditions, each condition corresponding to media supplemented with one or more polysaccharides; wherein defining in vitro growth comprises (i) identifying one or more polysaccharides that support greater in vitro growth in supplemented medium compared to unsupplemented medium; and (ii) determining the in vitro expression level of a set of nucleic acids from step (a) when the one or more bacterial strains are grown in vitro in medium supplement with a polysaccharide identified in step (b)(i) and in unsupplemented medium; and (c) selecting at least one candidate dietary supplement comprising a polysaccharide from step (b)(i) that resulted in a statistically significant increase in expression of one or more nucleic acids from (b)(ii), compared to the unsupplemented medium (pg. 2, para. [0006]). Figure 2 shows an example of whole genome sequencing of B. cellulosilyticus (pg. 5, para. [0014]; and Fig. 2 [Claim 1- making a prebiotic composition comprising oligosaccharides that increase metabolism in one or more classes or types of identified bacteria] [Claim 2- isolation of nucleic acids from the sample, sequencing the genomes in the sample]).
Regarding claims 3 and 16, in vitro expression profiling may be performed by any number of ways known in the art. Non-limiting examples include RNA-Seq, oligonucleotide arrays, northern blotting, RT-PCR, qRT-PCR, and the SAGE (serial analysis of gene expression) family of assays (pg. 45, cont. para. [0089]). Unweighted UniFrac-based comparisons of bacterial 16S rRNA data sets generated from the input human donor microbiota, from fecal samples collected from gnotobiotic mice and from different locations along the length of the mouse gut at the time they were killed, plus comparisons of the representation of genes with assignable enzyme commission numbers (ECs) in human fecal and mouse cecal microbiomes (defined by shotgun sequencing), disclosed that transplant recipients efficiently and reproducibly captured the taxonomic features of their human donor's microbiota and the functions encoded by the donor's microbiome (pg. 111, para. [0209] [Claim 3- determining ribosomal RNA sequences] [Claim 16- isolating rRNA, PCR of 16S rRNA]).
Regarding claim 4, "In vivo expression profiling", as used herein, refers to the identification and quantification of nucleic acid sequences encoding predicted proteins that are expressed by the gut microbiota of a subject. The nucleic acids may be isolated from a suitable gut microbiota sample, such as a fecal sample, a cecal sample, or a sample of lumenal contents, according to methods known in the art. In vivo expression profile data may be analyzed in a number of ways. For example, data may be grouped based on the functional annotation of the nucleic acid, regardless of its taxonomic origin. Alternatively, data may be initially grouped based on its taxonomic origin (e.g. class, order, family, species, strain), then further parsed into subgroups based on the functional annotation of the nucleic acid (pg. 33, para. [0070]). Table 6 shows gene expression for 12 bacterial species comprising the artificial human gut microbial community studied in experiment E1 (pg. 179 thru pg. 180, Table 6 [Claim 4- identifying the types of carbohydrate-metabolizing enzymes in one or more classes or types of bacteria]).
Regarding claims 5, 7 and 10, the candidate dietary supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e., nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A component of the diet that significantly activates the same metabolic systems of a bacterial strain in vivo and in vitro may result in greater colonization of the bacterial strain when the bacterial strain is administered to a subject as part of a composition comprising the diet component, compared to when the diet component is absent. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072] [Claim 5- the carbohydrate-metabolizing enzymes facilitate growth or metabolism of the bacteria] [Claim 7- increasing the metabolism increases growth, activity or production of products by the identified bacteria] [Claim 10- administering the prebiotic composition to the subject]). 
Regarding claims 8 and 21, the phrase "dietary supplement", as used herein, refers to a nutrient added to a diet that promotes the colonization, invasion, growth, and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term "nutrient", as used herein, refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides, and suitable fibers. Suitable fibers include arabinoxylans, and pectins (pg. 30, para. [0061] thru [0062]). The term ‘monosaccharide’ includes, minimally, glucose, fructose, galactose, fucose, talose, and xylose (pg. 31, para. [0063]). The term ‘polysaccharide’ includes, minimally, amylopectin. The term ‘carbohydrate’ includes, minimally, hemicellulose, and inulin (pg. 31, para. [0064]; and pg. 32, para. [0065] [Claim 8- the probiotic composition comprises one or more of pectin, amylopectin, arabinoxylans, hemicellulose, inulin] [Claim 21- glucose, fructose, galactose, fucose, talose, and xylose]). 
Regarding claim 9, the described invention provides means for identifying a candidate supplement. The candidate supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e. nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072]). Table 18 shows microbial RNA-seq analysis of fecal meta-transcriptomes sampled 15 days after colonization of gnotobiotic mice with intact uncultured gut communities from lean and obese co-twins in discordant twin pairs (pg. 233, Table 18). Table 18 A shows specific  enzymes involved in butyrate production (pg. 234, cont. Table 18 A [Claim 9- the identified bacteria synthesizes one or more short chain fatty acids [butyrate is the salt/ester name of butyric acid, a short chain fatty acid]). 
Regarding claim 17, Table 2 shows a list of enzymes with relevance to carbohydrate metabolism in the Bacteroides cellulosilyticus WH2 genome, which includes several different types of carbohydrate esterases (CE) and glycosidic hydrolases (GH), as well as specific polysaccharide utilization loci (PULs), which includes a variety of different types of enzymes (e.g., glycoside hydrolase 27 and phosphosugar isomerase) (pg. 149 thru pg. 156, Table 2 [Claim 17- identifying one or more species of bacteria comprising genomes that encode one or more specific carbohydrate-metabolizing enzyme sequences]).
Regarding claim 18, Table 2 shows Bacteroides cellulosilyticus WH2 genome features with relevance to carbohydrate metabolism (pg. 149, Table 2). Table 2 C shows a list of the different enzymatic activities that digest substrates with different linkages, e.g., endo-1,4-b-xylanase, endo-1,3-b-xylanase, and xylan a-1,2-glucuronidase (Table 2 C, pg. 157, entry# 6 (GH10); and pg. 158, entry# 17 (GH115) [Claim 18- one or more types of oligosaccharides that can be digested by one or more carbohydrate-metabolizing enzymes]). 
Regarding claim 19, Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include glutamate dehydrogenase (NAD(P)(+), and glycerol-3-phosphate dehydrogenase (NAD(P)(+) (pg. 180, Table 7 thru pg. 181, cont. Table 7, entry#’s 22 and 62 [Claim 19- identify types of proteins that are cofactors for the carbohydrate-metabolizing enzymes]).

It is noted that Applicant recites two examples of co-factors (e.g., NAD, cAMP, etc.) (originally-filed specification, pg. 21, line 2). 

Regarding claim 20, Gordon et al. discloses that the method may further comprise determining if the candidate dietary supplement increases colonization of a subject by the one or more isolated bacterial strains of the same bacterial species following administration of a composition comprising the candidate dietary supplement and the one or more bacterial strains, as compared to a composition without the candidate supplement, wherein the subject is the same species as the subject from whom a gut sample was taken (pg. 3, para. [0007]). The phrase ‘dietary supplement’ refers to a nutrient added to a diet that promotes the colonization, invasion, growth and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term ‘nutrient’ refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides and suitable fibers. Suitable fibers include, minimally, oligosaccharides (pg. 30, para. [0061] thru [0062] thru pg. 31, cont. para. [0062] [candidate dietary supplement = prebiotic composition]). The term ‘polysaccharide’ refers to, minimally, sucrose (pg. 31, para. [0064] [Claim 20- the prebiotic composition comprises one or more oligosaccharides with specific alpha or beta linkages] [sucrose has an α-1,β-2-glycoside linkage between glucose and fructose]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. (International Patent Application Publication No. WO 2015/003001 A1) in view of Mahowald et al. ((2009) PNAS 106(14): 5859-5864.
[Mahowald et al. cited in the Non-Final Office Action mailed 10 February 2022.]
[This rejection is cited in view of Applicant’s amendment.]
[Claim 6 is dependent on claims 1 and 3, which are addressed by Gordon et al. in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.]

Gordon et al. does not show: 1) one or more of the carbohydrate-metabolizing enzymes facilitate growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes [Claim 6].

Mahowald et al. addresses the limitations of claim 6, by showing that carbohydrate-metabolizing enzymes which facilitate the growth or metabolism of a bacterium, as shown by Gordon et al., can also facilitate the growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes.
Regarding claim 6, Mahowald et al. teaches that little is known about the factors that govern the interactions between members of the gut microbial community. The niches of representatives of the bacterial phyla Firmicutes and Bacteroidetes were examined. Firmicutes microbes possess smaller genomes and a disproportionately smaller number of glycan-degrading enzymes (pg. 5859, column 1, Abstract [glycan-degrading enzymes = carbohydrate-metabolizing enzymes]). Dietary manipulations lend further support to the view that Bacteroides thetaiotaomicron (a member of the Bacteriodetes phylum) has a large repertoire of PUL-associated GHs (polysaccharide utilization loci- associated glycoside hydrolases) which process complex dietary plant polysaccharides (pg. 5863, column 1, last para. [nexus to Gordon et al.] [bacteria with many PULs related to carbohydrate-metabolizing enzymes]). B. thetaiotaomicron processes said complex polysaccharides and distributes the products of said processing (or polysaccharide “digestion”) to Eubacterium rectale (a member of the Firmicutes phylum), which in turn, synthesizes butyrate (pg. 5863, column 1, last para. [nexus to Gordon et al.] [butyrate] [butyrate = a short chain fatty acid; see instant claim 9]).
In addition, Mahowald et al. teaches that a previous experiment with gnotobiotic mice showed that the efficiency of fermentation of dietary polysaccharides to short chain fatty acids by B. thetaiotaomicron increases the presence of M. smithii. Cocolonization increases the density of colonization of the distal gut by both organisms, increases production of formate and acetate by B. thetaiotaomicron and allows M. smithii to use H2 and formate to produce methane, thereby improving the efficiency of carbohydrate metabolism (pg. 5863, column 2, last para. thru pg. 5864, column 1, lines 1-9 [Claim 6- the carbohydrate-metabolizing enzymes facilitate the growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes]).

That is, Mahowald et al. shows that a bacterial species which produces a large number of carbohydrate-metabolizing enzymes (B. thetaiotaomicron) can facilitate the growth and/or metabolism other bacteria (E. rectale and M. smithii) which do not synthesize those particular carbohydrate-metabolizing enzymes.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying samples from a subject, identifying one or more classes or types of microorganisms, which, in turn, encode carbohydrate-metabolizing enzymes, as shown by Gordon et al., by expecting that carbohydrate-metabolizing enzymes would facilitate growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes [Claim 6], as shown by Mahowald et al., with a reasonable expectation of success, because Mahowald et al. shows that a bacterium which has a large genomic footprint encompassing carbohydrate-metabolizing enzymes (PULs) (which degrade complex plant polysaccharides) increases the metabolism of another microorganism which is known to not possess the same level of glycan (carbohydrate)- degrading enzymes, via increasing its ability to synthesize butyrate (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that  modification, because Mahowald et al. teaches that Bacteroidetes, whose genomes contain a disproportionately large number of glycan-degrading enzymes compared with sequenced Firmicutes, respond to increasing microbial diversity in the distal intestine by modulating expression of their vast array of polysaccharide utilization loci (PULs). B. thetaiotaomicron adapts to the presence of E. rectale by up-regulating a variety of loci specific for host-derived mucin glycans that E. rectale is unable to use. This interaction illustrates some of the basic ecologic principles that likely shape the operations of the human gut microbiota: nutrient interchange and the observed reciprocal effects on metabolism, which provides examples of classic syntrophy between microorganisms (pg. 5863, column 2, para. 3).
That is, one would have been motivated to have added specific carbohydrate-metabolizing enzymes (or the bacteria which produce said enzymes) to a (prebiotic) composition, by way of optimizing the potential therapeutic effects of said composition, because this addition would create a beneficial syntrophic relationship between the microbes in the gut (specifically between those bacteria which produce specific carbohydrate-metabolizing enzymes and those which do not), which would improve and maintain a healthy microbial balance.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. in view of Horn (International Patent Application Publication No. WO 2015/017625 A1), and Day et al. (U.S. Patent Application Publication No. 2004/0235789 A1) as evidenced by Gastroenterology Consultants (Gastritis. page available Feb. 6, 2015).
[All references cited in the Non-Final Office Action mailed 10 February 2022.]
[Claims 12-14 are dependent on claim 1 which is addressed by Gordon et al. in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.]

Gordon et al. does not show: 1) the subject has or is developing a disease or condition selected from a group which includes, minimally, cancer and acid reflux [Claim 12]; 2) the subject has cancer, and is administered a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat the subject with said cancer [Claim 13]; and 3) the subject has acid reflux, and is administered a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat the subject with said acid reflux [Claim 14].

Horn addresses the limitations of claims 12, 13 and 14.
Horn shows a functional food composition and method for making it, comprising an edible or potable substance, a cross-linked matrix encapsulating the edible or potable substance, a probiotic, and a prebiotic, with the proviso that the edible or potable substance and the matrix do not both contain the probiotic or both contain the prebiotic. The matrix can comprise the prebiotic and the edible or potable substance component comprises the probiotic, or the matrix comprises the probiotic and the edible or potable substance comprises the prebiotic (pg. 2, para. 1 [nexus to Gordon et al.] [prebiotic candidate dietary supplementation containing enzymes produced by gastrointestinal bacteria]).
Regarding claims 12, 13, and 14, a method is also provided for the treatment of a systemic disorder by administering to an individual in need thereof a functional food composition as described herein, where the systemic disorder comprises at least one of the group consisting of elevated cholesterol, hypertension, acid reflux disease, colon cancer, and obesity (pg. 4, para. 1 [Claim 12- the subject has or is developing a disease or condition selected from a group which includes cancer and acid reflux] [Claim 13- treat a subject with cancer] [Claim 14- treat a subject with acid reflux]).
Further regarding claims 13 and 14, the prebiotic of the functional food composition can be one of the group consisting of, minimally, galacto-oligosaccharides, inulin, oligofructose, isomaltooligosaccharides, lactulose, lactosucrose, transgalacto-oligosaccharides, soybean oligosaccharides, tagatose, xylo-oligosaccharides, and combinations thereof (pg. 2, last para. [nexus to Gordon et al.] [inulin, oligosaccharides] [Claims 13 and 14- the prebiotic comprises one or more types of isomaltooligosaccharides]).

	Day et al. further addresses the limitations of claims 13 and 14, with regard to the specific incorporation of maltosyl-isomaltooligosaccharides into a prebiotic composition. Maltosyl-isomaltooligosaccharides are considered to be a species of the genus isomaltooligosaccharides shown by Horn et al.
	Regarding claims 13 and 14, Day et al. shows the use of maltosyl-isomaltooligosaccharides (MIMOs) as a dietary supplement for birds and mammals to promote the growth of beneficial intestinal microbes, inhibit the growth of pathogenic intestinal microbes, and for therapeutic intervention in diseases, by inhibiting the activity of α-glucosidase (pg. 1, para. [0002]). Isomaltooligosaccharides (IMOs) produced by Leuconostoc mesenteroides are effective prebiotics in mixed cultures of microbial populations (pg. 4, para. [0028] [nexus to Horn] [IMOs]). The described invention describes the production and application of mixtures of isomaltooligosaccharides (IMOs) ranging in size from DP (degree of polymerization) 3 to 7 units and incorporating a maltosyl group at the reducing end of each oligomer (pg. 5, para. [0044] [Claims 13 and 14- maltosyl- isomaltooligosaccharides]).
These IMOs will be useful, as α-glucosidase inhibitors, in a therapeutic application for several diseases, including, minimally, gastritis and cancer (Abstract [nexus to Horn] [acid reflux*, cancer]).
*Gastroenterology Consultants teaches that acid reflux is a condition that can lead to gastritis (see Gastroenterology Consultants, pg. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying samples from a subject, identifying one or more classes or types of microorganisms, which, in turn, encode carbohydrate-metabolizing enzymes, and making a prebiotic composition that increases the metabolism in the one or more classes or types of microorganisms, as shown by Gordon et al., by administering a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat a subject with cancer or acid reflux [Claims 12, 13 and 14], with a reasonable expectation of success, because Horn shows that a prebiotic composition, as a functional food composition, can contain isomaltooligosaccharides, and that it can be used to treat (minimally) cancer or acid reflux (MPEP 2143 (I)(G)).
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the isomaltooligosaccharides (IMOs), shown by Horn, with maltosyl- isomaltooligosaccharides, barring a showing a criticality for the specific limitation, with the reasonably predictable expectation, that the prebiotic composition would exhibit the same properties related to the therapeutic nature of said IMOs; i.e., inhibiting α-glucosidase activity (MPEP 2144.05 (II)(A) and (III)(A)).
In addition, Gordon et al. shows that one of the carbohydrate-metabolizing enzymes, the gene for which is found in the genome of B. cellulosilyticus WH2, is a cycloisomaltooligosaccharide glucanotransferase- type glycoside hydrolase (GH66) (pg. 173, cont. Table 2 C, entry# 112 (GH 66)). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have incorporated IMOs and/or MIMOs into the prebiotic composition, shown by Gordon et al., because these oligosaccharides would have been digested by B. cellulosilyticus, and would, therefore, have added therapeutic value to said composition (MPEP 2143 (I)(G)).
On the other hand, Day et al. shows that a prebiotic composition, as a dietary supplement, which specifically contains maltosyl- isomaltooligosaccharides (MIMOs), may be used to treat gastritis and cancer which are diseases/disorders that are treatable with the generic category of IMOs, shown by Horn (MPEP 2143 (I)(G)). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have substituted the IMOs, shown by Horn, with the MIMOs, shown by Day et al., with the reasonably predictable expectation, that the prebiotic composition containing the MIMOs would effectively treat cancer and acid reflux and gastritis.
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. in view of Dobson et al. ((2012) Appl. Environ. Microbiol. 78(1): 1-6), and Vamanu et al. ((2010) African J. Microbiol. Res. 4(7): 534-537).
[All references cited in the Final Office Action mailed 25 May 2021.]
[Claim 15 is dependent on claim 1 which is addressed by Gordon et al. in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.]
                                                                                                                                                                     	Gordon et al. does not show: 1) the prebiotic composition comprises one or more bacteriocins [Claim 15].

Dobson et al. and Vamanu et al. address the limitations of claim 15, by providing information that would have motivated one of ordinary skill in the art to have incorporated one or more bacteriocins into the prebiotic composition.
Regarding claim 15, Dobson et al. teaches that the vast majority of all bacteria produce at least on bacteriocin. Bacteriocins could contribute to probiotic functionality in a number of ways (Fig. 1). Bacteriocins may function as colonizing peptides, facilitating the introduction and/or dominance of a producer into an already occupied niche, and may also act as antimicrobial or killing peptides (pg. 1, column 2, para. 1). (pg. 1, column 2, para. 1; and pg. 2, Fig. 1). The high cell density typically associated with the GI tract may result in close cell-cell contact between members of the same or different species, promoting both cooperative and antagonistic microbial interactions. The production of antimicrobials may provide a mechanism by which producers can gain a competitive advantage over neighboring sensitive strains within this environment (pg. 1, column 2, para. 2). The ability of bacteriocin producing microorganisms to inhibit pathogens in vitro has been well documented (pg. 2, column 2, para. 2).

That is, the teachings of Dobson et al. suggest that bacteriocins exhibit properties that would prove to be advantageous when added to a prebiotic composition intended to enhance healthy gastrointestinal (GI) microbial balance (thereby, treating GI-related disorders or diseases). Bacteriocins (derived from specific types of bacteria) could be used to target specific pathogens for eradication, as well as, to encourage the growth and/or metabolism of specific types of microbes, depending on the microbial gut community established in a particular subject. The method of identifying carbohydrate-metabolizing enzymes, as shown by Gordon et al., could be applied to a method for identifying bacteriocin-synthesizing proteins or enzymes in particular bacteria (MPEP 2143 (I)(G)).

Dobson et al., while providing motivation for incorporating one or more bacteriocins into a prebiotic composition, does not specifically teach a prebiotic composition and its potential connection to bacteriocin activity.
Regarding claim 15, Vamanu et al. shows a study that examines the effect of certain prebiotics on the synthesis of bacteriocins. A Lactobacillus paracasei strain producing bacteriocins was used (pg. 534, Abstract [nexus to Dobson et al.] [bacteriocins] [nexus to Gordon et al.] [prebiotic composition]. The inhibitory activity of a supernatant of Lactobacillus paracasei culture (containing the produced bacteriocins) on Escherichia coli culture is presented (pg. 535, column 2, para. 4). A significant increase in the antimicrobial activity of the bacteriocin was noticed when supplementing the cropping environment [the medium-related incubation conditions] with inulin, lactulose and raffinose (pg. 534, Abstract [nexus to Gordon et al.] [inulin; Gordon et al., pg. 32, para. [0065] with regard to instant claim 8]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying samples from a subject, identifying one or more classes or types of microorganisms, which, in turn, encode carbohydrate-metabolizing enzymes, and making a prebiotic composition that increases the metabolism in the one or more classes or types of microorganisms, as shown by Gordon et al., by incorporating one or more bacteriocins into the prebiotic composition [Claim 15], with a reasonable expectation of success, because Dobson et al. teaches that bacteriocins can inhibit pathogenic microbes, on the one hand, and, on the other hand, also promote the colonization of beneficial microbes in the GI tract. Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have added specific types of bacteriocins to the prebiotic composition, shown by Gordon et al., so as to optimize its therapeutic efficacy (MPEP 2143 (I)(G)).
In addition, Vamanu et al. shows that bacteriocins produced by the probiotic bacterium L. paracasei exhibit an increase in antimicrobial activity when said bacteriocins are in the presence of certain oligosaccharides (i.e., inulin, lactulose and raffinose). Gordon et al. shows that inulin can be included in the described prebiotic composition. In addition, Gordon et al. shows that the most highly expressed B. cellulosilyticus WH2 enzyme on the polysaccharide-rich chow (food) was BWH2 1228, a putative α-galactosidase from the GH36 family. These enzymes, which are not expressed by human in the stomach or intestine, cleave the terminal galactose residues from non-reducing ends of the raffinose family of oligosaccharides (RFOs, including raffinose) (pg. 74, para. [0152]).
Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have added specific types of one or more bacteriocins to the prebiotic composition, shown by Gordon et al., with the reasonably predictable expectation, that the prebiotic composition would be improved by acquiring the additional properties of imparting antimicrobial activity (against undesirable pathogenic bacteria) and promoting the colonization of beneficial gut microbes, thereby optimizing its therapeutic efficacy. The motivation is escalated by the teachings of Vamanu et al., which shows that when combined with certain oligosaccharides (as an ingredient in a prebiotic composition, some of which are shown by Gordon et al.) the antimicrobial activity of certain bacteriocins is increased.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 11-16, filed 08 August 2022, with respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pp. 11-12, para. 1), with regard to the 102 rejection, that claim 1 has been amended. Gordon fails to disclose prebiotics that protect the subject's intestine from erosion, irritation, inflammation, or disease.
However, in response to Applicant, the limitation reciting prebiotics that protect the subject's intestine from erosion, irritation, inflammation, or disease, is presented in the alternative in the claim. On the other hand, one of ordinary skill in the art would have understood this limitation to be an inherent or naturally resultant characteristic of the prebiotic as claimed in view of Sonnenburg et al. ((2005) Science 307: 1955-1959 (provided here)). Sonnenburg et al. teaches that host mucus provides a “consistent” endogenous source of glycans in the cecal habitat that could offer alternative nutrients to the microbiota during periods of change in the host’s diet. B. thetaiotaomicron embeds itself in this mucus layer (Fig. 1D). GeneChip analysis provided evidence that the bacterium harvests glycans from mucus (Sonnenburg et al., pg. 1957, column 3, para. 1 thru pg. 1958, column 1, lines 1-5). An experiment was conducted to determine whether the absence of fermentable polysaccharides in the diet increases foraging on mucus glycans (pg. 1958, column 2, para. 1). The data indicate that subsets of B. thetaiotaomicron’s  genome are dedicated to retrieving either host or dietary polysaccharides (depending on their availability), although it appears that when both sources are available, harvesting energy from the diet is preferred (pg. 1958, column 3, para. 2). 
 
2. Applicant remarks (pg. 12, paras. 1-4), with regard to the 102 rejection, that Gordon et al. fails to disclose methods for evaluating a subject's sample and designing an individualized prebiotic composition for that subject based on the types of bacteria identified in that subject's sample. Gordon et al. explains this approach in paragraph [0204]. Hence, Gordon does not test samples from the subject who will receive the composition based on the results of testing that subject's sample. Instead, Gordon provides bacterial mixtures as probiotics to treat any obesity condition in any subject. Further, Gordon does not teach evaluation of a particular subject. Thus, administration of useful bacteria to subjects is necessary because Gordon does not know whether the subject has the useful bacteria or not.
However, in response to Applicant, Gordon et al. shows all of the method steps of instant claim 1. In addition, Gordon et al. shows various embodiments of the described invention. Paragraph [0204] in Gordon et al., cited by Applicant, is one such embodiment. Gordon et al. performs the method steps of instant claim 1 in a subject who has ingested a first diet compared to ingestion by said subject of a reference diet. The ‘comprising’ language of instant claim 1 does not preclude this approach. Gordon et al. also shows that it is possible to determine at least one carbohydrate preferentially utilized by a microbial species (e.g., Bacteroides species) when in vivo by identifying highly expressed enzymes after nucleic acids expressed by bacteria isolated from a sample have been quantified so as to identify said bacteria (Gordon et al., pg. 52, para. [0109] thru pg. 53, cont. para. [0109]). Gordon et al. does “know” whether the subject has the useful bacteria, because experiments show that said useful bacteria can be identified based on an individual microorganism’s expression of types of carbohydrate-metabolizing enzymes. A prebiotic is formulated once all of this information is known.

3. Applicant remarks (pg. 13, para. 3-4 thru pg. 14, para. 1-2), with regard to the 103 rejection, that Gordon's methods involve introducing bacterial mixtures into the animal models to see which combinations of bacteria can facilitate weight loss when the animals were fed different diets. In contrast, Applicants have determined that many types of bacteria are already present in the human gastrointestinal system and that protecting individual subjects from gastrointestinal erosion, irritation, inflammation, or disease can be accomplished by increasing the metabolism of 'helpful' bacteria. Thus, Applicant's methods are more efficient and are better targeted to the needs of individual subjects. By identifying the types of bacteria present in a subject's sample, a prebiotic composition is designed pursuant to Applicants' methods to thereby increase metabolism of selected bacteria. Applicants' prebiotic compositions can be administered to the tested subjects without probiotic bacteria - because Applicants' methods have already determined that the selected 'helpful' bacteria are present in the subject's sample. Many helpful bacteria secrete bacteriocins that can inhibit the growth of other strains of bacteria, or even kill other types of bacteria.
However, in response to Applicant, it is not clear how the metabolism of ‘helpful’ bacteria’ can be increased by following the steps of the claimed method. Applicant does not mention ‘carbohydrate-metabolizing enzymes’ in this discussion of Gordon et al. It appears as though Applicant is arguing latent advantages of the method or is trying to show unexpected results. However, it is well known that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)). In addition, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 716.02(d) - 716.02(e) (MPEP 716.02 (b)(III)).

4. Applicant remarks (pg. 15) that Mahowald does not remedy the deficiency of Gordon, as it is only relied on by the Office to show that carbohydrate-metabolizing enzymes can facilitate the growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes. As explained above, Gordon does not teach or suggest prebiotics that protect the subject's intestine from erosion, irritation, inflammation, or disease, nor does it teach or suggest methods for evaluating a subject's sample and designing an individualized prebiotic composition for that subject based on the types of bacteria identified in that subject's sample. Applicant has not found anything in either "Horn" or "Day" and "Gastritis" that would cure the deficiencies in Gordon.
However, in response to Applicant, Mahowald et al., Horn, Day et al. and Gastroenterology Consultants were cited to address dependent claims, as noted by Applicant. Applicant’s remarks with regard to Gordon et al. are addressed above.

5. Applicant remarks (pg. 16) that as explained above, Gordon does not teach or suggest prebiotics that protect the subject's intestine from erosion, irritation, inflammation, or disease, nor does it teach or suggest methods for evaluating a subject's sample and designing an individualized prebiotic composition for that subject based on the types of bacteria identified in that subject's sample. And Applicant has not found anything in either "Dobson" or "Vanamy" that would cure the deficiencies in Gordon. Specifically, Dobson and Vanamu are only relied on for allegedly "providing motivation for incorporating one or more bacteriocins into the prebiotic composition".
However, in response to Applicant, Dobson et al., and Vamanu et al. were cited to address dependent claims, as noted by Applicant. Applicant’s remarks with regard to Gordon et al. are addressed above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631